Citation Nr: 0104225	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  94-48 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for pigmented nevi with 
dysplastic changes due to exposure to ionizing radiation.

2.  Entitlement to an effective date earlier than October 1. 
1992, for the grant of service connection for renal cell 
carcinoma of the right kidney.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
March 1949.  The case came before the Board of Veterans' 
Appeals (Board) on appeal of August 1994 and January 1995 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

The issue of entitlement to service connection for pigmented 
nevi with dysplastic changes due to exposure to ionizing 
radiation will be discussed in the remand portion of this 
action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim for an effective date 
prior to October 1, 1992, for a grant of service connection 
for renal cell carcinoma of the right kidney has been 
obtained.

2.  Competent evidence showing a nexus between the veteran's 
renal cell carcinoma of the right kidney and his active 
service, to include possible exposure to ionizing radiation, 
is not of record.

3.  The effective date of the legislative act which provided 
a basis for the Board's August 1994 grant of service 
connection for renal cell carcinoma of the right kidney due 
to exposure to ionizing radiation is October 1, 1992.



CONCLUSION OF LAW

The criteria for an effective date prior to October 1, 1992, 
for the grant of service connection for renal cell carcinoma 
of the right kidney due to exposure to ionizing radiation 
have not been met.  38 U.S.C.A. §§ 1112(c), 5110 (West 1991 
and Supp. 2000); 38 C.F.R. §§ 3.114, 3.309, 3.311, 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for an earlier effective date for the grant of 
service connection for renal cell carcinoma of the kidney.  
There is no outstanding evidence which should be obtained.  
In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA. 

The veteran's original claim for entitlement to service 
connection for disability due to exposure to ionizing 
radiation was received by VA in November 1989.  An April 1991 
rating decision denied entitlement to service connection for 
renal cell carcinoma of the kidney due to exposure to 
ionizing radiation under the provisions of 38 C.F.R. 
§ 3.311(b).  The veteran timely appealed the April 1991 
denial.  An August 1994 Board decision granted entitlement to 
service connection for renal cell carcinoma of the right 
kidney due to exposure to ionizing radiation. A rating 
decision later in August 1994 assigned a 30 percent 
evaluation for right kidney disability, effective October 1, 
1992.  The veteran timely appealed the effective date.  He 
has contended, including at his personal hearing at the RO in 
April 1996, that the effective date of entitlement to service 
connection for renal cell carcinoma of the right kidney 
should be the date that he originally filed his claim in 
November 1989.

In 1992, Congress enacted the Veterans' Radiation Exposure 
Act of 1992, Pub.L. No. 102-578, which established a 
presumption of service connection for urinary tract cancer, 
which includes the kidney, due to exposure to ionizing 
radiation.  Cancer of the urinary tract was added to the 
disabilities granted presumptive service connection under 
38 C.F.R. § 3.309(d)(2) on May 16, 1994, effective October 1, 
1992.  59 Fed. Reg. 25329.  Based on this liberalizing 
legislative act, and the fact that the veteran had 
participated in atmospheric nuclear testing in service, the 
Board granted service connection for renal cell carcinoma of 
the right kidney in August 1994 with an effective date of 
October 1, 1992, which was the effective date of Pub.L. No. 
102-578.

The Board notes that where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
U.S.C.A. § 5110(g)(West 1991); 38 C.F.R. § 3.114(a) (2000).  
Accordingly, the veteran has been assigned the earliest 
possible date for service connection for renal cell carcinoma 
of the kidney allowable by law based on the presumption, 
created by Pub.L. No. 102-578, that the veteran's renal cell 
carcinoma of the kidney was attributable to ionizing 
radiation exposure in service.

Notwithstanding the above, the appellant would be entitled to 
an effective date prior to October 1, 1992, for an award of 
service connection for renal cell carcinoma of the kidney if 
it can be shown, without resort to Pub.L. No. 102-578, that 
the veteran's renal cell carcinoma of the kidney is related 
to service.

The Board notes that in Combee v. Brown, 5 Vet. App. 248, 
248-62 (1993), the Court of Appeals for Veterans Claims 
(Court) held that service connection may be warranted for a 
disease resulting from inservice exposure to ionizing 
radiation only as expressly provided in 38 U.S.C.A. § 1112(c) 
or 38 C.F.R. § 3.311.  Each provides a separate and distinct 
framework for establishing service connection based on 
exposure to ionizing radiation in service.

38 U.S.C.A. § 1112(c) as implemented by 38 C.F.R. § 3.309(d), 
prior to October 1, 1992, did not provide a presumption of 
service connection for cancer of the urinary tract.  
Accordingly, an effective date earlier than October 1, 1992, 
for service connection for carcinoma of the right kidney is 
not possible based on its provisions prior to the amendments 
enacted by Pub.L. No. 102-578.  

However, 38 C.F.R. § 3.311 may provide a basis for 
establishing an effective date prior to October 1, 1992, for 
entitlement to service connection for renal cell carcinoma of 
the right kidney, if it can be determined that the veteran 
was exposed to radiation in service and that his renal cell 
carcinoma of the right kidney, a radiogenic disease, was 
manifested five or more years after his exposure.  A 
determination of service connection under 38 C.F.R. § 3.311 
is made by considering the likelihood that the level of the 
veteran's radiation exposure in service or radiation dose 
induced the radiogenic disease.  See 38 C.F.R. § 3.311.

When a veteran was exposed to ionizing radiation as a result 
of participation in atmospheric testing of nuclear weapons in 
service, and he subsequently developed within the time period 
specified one of the diseases identified in the regulation as 
radiogenic diseases, then an assessment will be made as to 
the size and the nature of the radiation dose(s) and the case 
will be referred for further consideration to the VA Under 
Secretary for Benefits who may request an advisory opinion 
from the VA Under Secretary for Health.  38 C.F.R. § 
3.311(c).

The initial medical evidence of renal cell carcinoma of the 
right kidney was in October 1987 hospital records from The 
Methodist Medical Center of Illinois, at which time the 
veteran underwent a right radical nephrectomy and 
cholecystectomy.  

In accordance with 38 C.F.R. § 3.311(a), the VA, in view of 
the veteran's presence on the USS NEVADA at Operation 
CROSSROADS, obtained a dose estimate from the Defense Nuclear 
Agency (DNA).  The Board notes that, in October 1990, the DNA 
concluded that there was apparently no dosimetry data 
pertaining to the veteran.  A final dose reconstruction 
indicated that his probable exposure was 1.001 rem gamma, 
with an upper error bound of 1.294 and a lower error bound of 
0.809 rem gamma.  It was reported that when the NEVADA became 
a target vessel for two nuclear tests during CROSSROADS, her 
crew was aboard the USS GEORGE CLYMER.  A scientific dose 
reconstruction titled Neutron Exposure for DoD Nuclear Test 
Personnel (DNA-TR-84-405) indicated that because of the 
CLYMER's distance from the CROSSROADS detonations, the 
veteran had virtually no potential for exposure to neutron 
radiation.  A scientific dose reconstruction titled Internal 
Dose Assessment - Operation CROSSROADS (DNA-TR-84-119) 
indicated that the veteran's internal exposure potential was 
less than 0.150 rem (fifty-year) committed dose equivalent to 
the kidney.  Based on the above information, the VA Director 
of Compensation and Pension Service, citing a March 1991 
medical opinion from the Assistant Chief Medical Director for 
Environmental Medicine, concluded that it was highly unlikely 
that the veteran's renal cell carcinoma of the kidney was 
attributable to his exposure to ionizing radiation in 
service.  No medical opinion has been offered to rebut this 
opinion.  Accordingly, there is no basis (apart from the 
statutory presumption effective October 1, 1992) for a 
finding that the veteran's renal cell carcinoma of the kidney 
was related to radiation exposure in service.

Finally, the Board notes that the veteran has submitted 
several articles, including medical excerpts, in support of 
his claim.  However, while some of these articles generally 
discuss the effects of radiation, this evidence does not 
include competent medical evidence that is relevant to the 
veteran's specific case.

Therefore, in light of the above, and in the absence of any 
credible evidence, scientific or medical, suggesting a 
contrary view, the Board finds no alternative basis in the 
record for an assignment of an effective date earlier than 
October 1, 1992, for the award of service connection for 
renal cell carcinoma of the right kidney.


ORDER

Entitlement to an effective date prior to October 1, 1992, 
for the grant of service connection for renal cell carcinoma 
of the right kidney is denied.


REMAND

According to a May 1996 statement from a physician's 
assistant with Chillicothe Family Physicians, recent biopsies 
of nevi of the veteran's trunk showed that the veteran had 
compound nevus with moderate dysplasia, which were noted to 
be due to the veteran's past history of radiation exposure.

This opinion establishes that the veteran's pigmented nevi 
with dysplastic changes is a potentially "radiogenic" 
disease under the provisions of 38 C.F.R. § 3.311(b)(4), 
thereby warranting further development under the provisions 
of 38 C.F.R. § 3.311.
The Board also notes that the issue of entitlement to special 
monthly compensation (SMC) for loss of a kidney was raised by 
the veteran at his April 1996 RO hearing; this issue has not 
been adjudicated by the RO.

Based on the above, the Board finds that additional 
development is required prior to final determination of this 
case.  Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
skin disability due to exposure to 
radiation.  After obtaining any necessary 
consent forms for the release of the 
veteran's private medical records, the RO 
should obtain, and associate with the 
file, all records noted by the veteran 
that are not currently on file.

2.  If the RO is unsuccessful in its 
efforts to obtain any of the medical 
records identified by the veteran, it 
should so inform the veteran and request 
him to provide a copy of such records. 

3.  The RO should develop the veteran's 
claim for service connection for 
pigmented nevi with dysplastic changes 
due to exposure to ionizing radiation 
under the applicable provisions of 
38 C.F.R. § 3.311, to include referring 
the case to the Under Secretary for 
Benefits for review.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions have been conducted 
and completed in full.  The RO should 
then undertake any other development 
required to comply with the VCAA and 
should readjudicate the issue of 
entitlement to service connection for 
pigmented nevi with dysplastic changes 
due to exposure to ionizing radiation.  
The RO should also adjudicate the raised 
issue of entitlement to SMC for loss of 
use of a kidney.

5.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
Supplemental Statement of the Case on all 
issues in appellate status.  The RO 
should then provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

